DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0111644).

Regarding Claims 13-15 and 17-19, Cho teaches as material represented by Formula 2 (paragraph 54):

    PNG
    media_image1.png
    723
    458
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    47
    397
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    659
    421
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    643
    807
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    43
    398
    media_image5.png
    Greyscale

The various substituent variables are independently viewed as functionally equivalent options which upon selection give rise to obvious variants of Formula 2.
	One such variant reading on applicants’ Formula 1-1 shows Cho’s Formula 2 as Ar21 = Formula 8-1 connected at R86 with R81 and R82 as alkyl (corresponding to applicants’ Y-heterocycle, CR2); R21= 5-9 with Y31 as S or O (corresponding to applicants’ X-heterocycle) ; a21, a22 and a23 = 0; b21 and b22 = 1; R22 = 5-1 (corresponding to applicants’ Ar group).

	The X-heterocycle, Y-heterocycle and Ar were treated above. The X-heterocycle, R21= 5-9 with Y51 as S or O shows a R51 pendant group which is defined below:


    PNG
    media_image6.png
    296
    401
    media_image6.png
    Greyscale

	wherein R51 can be carbazole corresponding to applicants; carbazole group (per claims 17-18). R51 is not bonded to the six-membered ring not to the nitrogen atom (per claim 19).
	
Regarding Claims 20-24, Cho teaches an organic light-emitting device includes: a first electrode; a second electrode; an emission layer between the first electrode and the second electrode; and a hole transport region between the first electrode and the emission layer, wherein the emission layer includes an 
The hole transport region may include at least one selected from a hole injection layer, a hole transport layer, and an electron blocking layer, but the structure of the hole transport region is not limited thereto (paragraph 135). The hole transport region includes a hole transport layer, the hole transport layer may be formed on the first electrode 110 or the hole injection layer by using one or more suitable methods selected from vacuum deposition, spin coating, casting, an LB method, ink-jet printing, laser-printing, and laser-induced thermal imaging (paragraph 143). The office notes that spin coating and casting encompass solvent based methods.
Formula 2 combined with a solvent to form the hole transport coating layer is a mixture (per claims 20-21).

Response to Amendment
The office continues to stress to applicant that to overcome the current prior art by a showing of unexpected results the data must be commensurate in scope with the claims and of statistical significance (MPEP 716.02). As these requirements are not met, the prior art of record remains applicable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786